DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 April 2022 has been entered. 
Response to Amendment
Acknowledgement is made to applicant' s amendment filed 04/25/2022 of claims 16 and 22. Claims 1-15 and 17 are cancelled. Claims 16 and 18-22 are pending in this application. Applicant’s amendments to the claims have overcome the 35 U.S.C. § 112(b) rejections previously set forth in the Final Rejection mailed 01/25/2022.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-28 and 29-35 directed to an annulus for insertion into a tire cavity and a tire and noise damper assembly, respectively, both non-elected without traverse and neither comprising allowable subject matter.  Accordingly, claims 23-35 have been cancelled. 
Allowable Subject Matter
Claims 16, and 18-22 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 16 with particular attention to the structural limitations of “a foam body, configured for use within a passenger, light-truck, or truck-and-bus radial tire, the noise damper being configured to move freely within the tire, a thin film that attaches to the foam body; a lubricant disposed on a first side of the thin film to allow the noise damper to move freely against a surface of the tire; and an adhesive that bonds the foam body to a second side of the thin film, wherein: the foam body includes at least one generally flat surface that is configured to conform to a tire innerliner, the foam body includes a radial height and an axial length that is between three and six times the radial height; the foam body is made of compressible and elastic open-cell foam; the thin film has a generally flat surface that substantially coincides with the generally flat surface of the foam body; the thin film includes a radial height that is between 0.005-10% of the radial height of the foam body; and the thin film is made of ultra-high-molecular-weight polyethylene and has a coefficient of friction of 0.07-0.12”.
The closest prior art of record is considered to be newly cited Shima et al. (JP 7-52616A) which discloses a tire wheel that can reduce interior noise. The tire wheel is configured to have the structure and functionality of: a sound absorbing member 5 formed of a foam molding body, comprising a polyethylene composition and configured to move freely within the interior cavity of the tire.
Applicant contends in the Remarks, filed 04/25/2025, on pages 3-4 that:
Applicant respectfully submits that the cited references, either alone or in combination, fail to make obvious the claimed invention, as they fail to disclose, teach, or suggest at least the particular features, "a noise damper that is free to move within a tire to include a lubricant disposed on a first side of the thin film to allow the noise damper to move freely against a surface of the tire" as recited in amended claim 16. 

This argument is convincing. Shima does not disclose the use of a lubricant; the lubricant having the express purpose of enhancing free movement of the noise damper within the interior cavity of the tire. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art of record, whether taken alone or in combination, does not render obvious the cumulative limitations of claim 16 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749